UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7142


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JEFFERY JERMAINE DUNLAP, a/k/a JD,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:09-cr-00854-RBH-1)


Submitted: January 3, 2020                                        Decided: January 22, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffery Jermaine Dunlap, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffery Jermaine Dunlap appeals the district court’s order and amended judgment

granting in part and denying in part his motion for a reduced sentence under Section 404

of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the

record and find no reversible error. Accordingly, we deny the pending motion and affirm

for the reasons stated by the district court. See United States v. Dunlap, No. 4:09-cr-00854-

RBH-1 (D.S.C. June 17, 2019; June 16, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2